--------------------------------------------------------------------------------

Exhibit 10.1
 
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of May 16, 2011 (the
“Effective Date”), is by and between SKYSHOP LOGISTICS, INC., a Nevada
corporation (the “Company”), and LBI INVESTMENTS, LLC (the “Investor”).
 
A.           The Company wishes to sell to the Investor, and the Investor wishes
to purchase, on the terms and subject to the conditions set forth in this
Agreement, (i) one or more Senior Secured Convertible Notes in the form attached
hereto as Exhibit A (collectively, the “Notes”) and (ii) one or more Warrants in
the form attached hereto as Exhibit B (collectively, the “Warrants”). The shares
of Common Stock into which the Notes are convertible are collectively referred
to as the “Conversion Shares”; the shares of Common Stock into which the
Warrants are exercisable are collectively referred to as the “Warrant Shares”.
 
B.           The Notes are identical in substantially all respects to the Note
(the “Initial Note”) that was issued to the Investor pursuant to a Note Purchase
Agreement, dated as of May 17, 2010 (the “Initial Purchase Agreement”)
 
C.           The Company has agreed to effect the registration of the Conversion
Shares and the Warrant Shares under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”).
 
D.           The Company’s obligations under the Notes, including without
limitation its obligation to make payments of principal thereof and interest
thereon, are guaranteed by the Company’s Subsidiaries (as defined herein)
pursuant to a Subsidiary Guarantee Agreement in the form attached hereto as
Exhibit D (the “Subsidiary Guarantee”), and are secured pursuant to the terms of
a Security Agreement in the form attached hereto as Exhibit E (the “Security
Agreement”).
 
In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investor hereby agree as follows:
 
1.            DEFINITIONS.  Capitalized terms used in this Agreement and not
otherwise defined have the respective meanings indicated on Annex II hereto. All
definitions contained in this Agreement are applicable to the singular and
plural forms of the terms defined.
 
2.            PURCHASE AND SALE.  Upon the terms and subject to the satisfaction
or waiver of the conditions set forth herein, the Company agrees to sell and the
Investor agrees to purchase (i) a Note with a principal amount equal to the
amount set forth next to the Investor’s name on Annex I hereto and (ii) a
Warrant exercisable into the number of shares set forth next to the Investor’s
name on Annex I hereto. The date on which the closing of such purchase and sale
occurs (the “Closing”) is hereinafter referred to as the “Closing Date”. The
Closing will be deemed to occur when (A) this Agreement and the other
Transaction Documents have been executed and delivered by the Company and the
Investor, (B) each of the conditions to the Closing described in this Agreement
has been satisfied or waived as specified therein and (C) full payment of the
Investor’s Purchase Price has been made by wire transfer of immediately
available funds against physical delivery by the Company of duly executed
certificates representing the Note and Warrant being purchased by the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.  The Investor
(with respect to itself only) hereby represents and warrants to the Company and
agrees with the Company that, as of the Execution Date:
 
3.1.            Authorization; Enforceability.  The Investor is duly and validly
organized, validly existing and in good standing under the laws of the Delaware
with the requisite power and authority to purchase the Note and Warrant to be
purchased by it hereunder and to execute and deliver this Agreement and the
other Transaction Documents to which it is a party.  This Agreement constitutes,
and upon the execution and delivery thereof, each other Transaction Document to
which the Investor is a party will constitute, the Investor’s valid and legally
binding obligation, enforceable in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity.
 
3.2.           Accredited Investor.  The Investor (i) is an “accredited
investor” as that term is defined in Rule 501 of Regulation D, (ii) is acquiring
the Securities solely for its own account and not with a present view to the
public resale or distribution of all or any part thereof, except pursuant to
sales that are registered under, or exempt from the registration requirements
of, the Securities Act and/or sales registered under the Securities Act;
provided, however, that in making such representation, the Investor does not
agree to hold the Securities for any minimum or specific term and reserves the
right to sell, transfer or otherwise dispose of the Securities at any time in
accordance with the provisions of this Agreement and with federal and state
securities laws applicable to such sale, transfer or disposition. The Investor
can bear the economic risk of a total loss of its investment in the Securities
and has such knowledge and experience in business and financial matters so as to
enable it to understand the risks of and form an investment decision with
respect to its investment in the Securities.
 
3.3.           Information.  The Company has, prior to the Execution Date,
provided the Investor with information regarding the business, operations and
financial condition of the Company and its Subsidiaries and has, prior to the
Execution Date, granted to the Investor the opportunity to ask questions of and
receive answers from representatives of the Company, its officers, directors,
employees and agents concerning the Company and materials relating to the terms
and conditions of the purchase and sale of the Notes and Warrants hereunder, in
order for the Investor to make an informed decision with respect to its
investment. Neither such information nor any other investigation conducted by
the Investor or any of its representatives shall modify, amend or otherwise
affect the Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement.
 
3.4.           Limitations on Disposition.  The Investor acknowledges it may not
sell, transfer, assign or dispose of any Securities, unless:
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.4.1.           there is then in effect an effective registration statement
under the Securities Act covering such proposed disposition and such disposition
is made in accordance with such registration statement; or
 
3.4.2.           the Investor has notified the Company in writing of any such
disposition and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (A) if the sale, transfer or assignment is
made to an Affiliate of the Investor in compliance with applicable securities
laws, provided that such Affiliate provides the Company with customary
accredited investor and investment representations and agrees to be bound by the
terms and conditions of this Agreement or (B) in connection with a bona fide
pledge or hypothecation of any Securities under a margin arrangement with a
broker-dealer or other financial institution.
 
The Investor agrees that neither it nor any Person acting on its behalf or at
its direction will engage in any transactions in securities of the Company prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed.
 
3.5.           Legend.  The Investor understands that the certificates
representing the Securities may bear at issuance a restrictive legend in
substantially the following form:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or the Corporation has been furnished
with an opinion of legal counsel, reasonably satisfactory to the Corporation, to
the effect that an exemption from registration under the Securities Act and
applicable state securities laws is available in connection with such offer or
sale.  Without any requirement for an opinion of counsel, these securities and
the securities issuable upon exercise hereof (i) may be pledged or hypothecated
in connection with a bona fide margin account or other loan secured by such
securities and (ii) may be transferred or assigned to an affiliate of the holder
hereof.”
 
Notwithstanding the foregoing, it is agreed that, as long as such Securities (A)
have been sold or transferred pursuant to an effective registration statement,
(B) have been sold pursuant to Rule 144 (or any successor provision), subject to
receipt by the Company of customary documentation reasonably acceptable to the
Company in connection therewith, or (C) are eligible for resale under Rule 144
(or any successor provision) without regard to the number of shares that may be
sold, such Securities shall be issued without any legend or other restrictive
language and, with respect to Securities upon which such legend is stamped, the
Company shall issue new certificates without such legend to the holder upon
request.
 
3.6.           Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations and warranties of the Investor set forth in this Section 3 in
order to determine the availability of such exemptions and the eligibility of
the Investor to acquire the Securities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to the Investor and agrees with the Investor that, as of
the Execution Date:
 
4.1.           Organization, Good Standing and Qualification.  Each of the
Company and the Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has all requisite power and authority to carry on its business as now
conducted. Each of the Company and the Subsidiaries is duly qualified to
transact business in each jurisdiction in which it conducts business except
where the failure so to qualify has not had or would not reasonably be expected
to have a Material Adverse Effect.
 
4.2.           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, to issue and sell the Notes and the Warrants to the
Investor in accordance with the terms hereof, to issue Conversion Shares
pursuant to the terms of the Notes and to issue Warrant Shares upon exercise of
the Warrants. Each Subsidiary has the requisite corporate power and authority to
enter into and perform its obligations under the Subsidiary Guarantee and the
Security Agreement. All corporate action on the part of the Company and each
Subsidiary by its officers, directors and stockholders necessary for the
authorization, execution and delivery of, and the performance by the Company and
each Subsidiary of its obligations under, the Transaction Documents to which it
is a party has been taken (or will be taken prior to the Closing), and no
further consent or authorization of the Company, any Subsidiary, their
respective Boards of Directors, stockholders, any Governmental Authority or
organization (other than such approval as may be required under the Securities
Act and applicable state securities laws in respect of the Registration Rights
Agreement), or any other person or entity is required.
 
4.3.           Enforcement.  This Agreement has been and, at or prior to the
Closing, each other Transaction Document to be delivered at such Closing will
be, duly executed and delivered by the Company and, in the case of the
Subsidiary Guarantee and the Security Agreement, the Subsidiaries. This
Agreement constitutes and each Transaction Document, following the execution and
delivery thereof by the Company or a Subsidiary, as the case may be, will
constitute, the valid and legally binding obligation of the Company or, in the
case of the Subsidiary Guarantee and the Security Agreement, of each Subsidiary,
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.
 
4.4.           Disclosure Documents. No event has occurred or is expected to
occur on or prior to the Closing Date (other than the transactions effected
hereby) that would require the filing of, or with respect to which the Company
intends to file, a Form 8-K. Each Disclosure Document, as of the date of the
filing thereof with the Commission (or if amended or superseded by a filing
prior to the Execution Date, then on the date of such amending or superseding
filing), complied in all material respects with the requirements of the
Securities Act or Exchange Act, as applicable, and the rules and regulations
promulgated thereunder and, as of the date of such filing (or if amended or
superseded by a filing prior to the Execution Date, then on the date of such
filing), such Disclosure Document (including all exhibits and schedules thereto
and documents incorporated by reference therein) did not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  All documents that
are required to be filed as exhibits to the Disclosure Documents have been filed
as required.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.5.           Financial Statements. Except as set forth in the Disclosure
Documents, as of their respective dates, the financial statements of the Company
included in the Disclosure Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. The financial statements
included in the Disclosure Documents have been prepared in accordance with GAAP
consistently applied at the times and during the periods involved (except (i) as
may be otherwise indicated in such financial statements or the notes thereto,
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements, or (iii) as set forth in
the Disclosure Documents), and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).
 
4.6.           Capitalization; Debt Schedule.  The capitalization of the Company
(i) as of the date of this Agreement and (ii) on a pro forma basis after giving
effect to the sale of the Securities hereunder, including its authorized capital
stock, the number of shares issued and outstanding, the number of shares
issuable and reserved for issuance pursuant to the Company’s stock option plans
and agreements, the number of shares issuable and reserved for issuance pursuant
to securities (other than the Notes and Warrants) exercisable for, or
convertible into or exchangeable for any shares of Common Stock and the number
of shares initially to be reserved for issuance upon conversion of the Notes and
exercise of the Warrants, is set forth on Schedule 4.6 hereto.  All issued and
outstanding shares of capital stock of the Company have been validly issued,
fully paid and non-assessable. Except as disclosed on Schedule 4.6 hereto, the
Company or a Subsidiary owns all of the capital stock of each Subsidiary, which
capital stock is validly issued, fully paid and, where applicable as a legal
concept, non-assessable, and no shares of the capital stock of the Company or
any of the Subsidiaries are subject to preemptive rights or any other similar
rights of the stockholders of the Company or any such Subsidiary or any Liens
created by or through the Company or any such Subsidiary.  Except as disclosed
on Schedule 4.6 or as contemplated herein, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company or any of the
Subsidiaries, or arrangements by which the Company or any of the Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of the Subsidiaries (whether pursuant to anti-dilution, “reset” or other
similar provisions). Schedule 4.6 identifies all Debt of the Company and the
Subsidiaries currently outstanding in excess of $50,000 individually or in the
aggregate as of the Execution Date. Except as set forth on Schedule 4.6, no Debt
of the Company is senior to or ranks pari passu with this Note in right of
payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.7.           Due Authorization; Valid Issuance.  The Notes are duly authorized
and, when issued, sold and delivered in accordance with the terms hereof, (i)
will be duly and validly issued, free and clear of any Liens imposed by or
through the Company and (ii) assuming the accuracy of the Investor’s
representations in this Agreement, will be issued, sold and delivered in
compliance with all applicable Federal and state securities laws.  The Warrants
are duly authorized and, when issued, sold and delivered in accordance with the
terms hereof, will be duly and validly issued, free and clear of any Liens
imposed by or through the Company and, assuming the accuracy of the Investor’s
representations in this Agreement, will be issued, sold and delivered in
compliance with all applicable federal and state securities laws. The Conversion
Shares are duly authorized and reserved for issuance and, when issued in
accordance with the terms of the Notes, will be duly and validly issued, fully
paid and nonassessable, free and clear of any Liens imposed by or through the
Company. The Warrant Shares are duly authorized and reserved for issuance and,
when issued in accordance with the terms of the Warrants, will be duly and
validly issued, fully paid and nonassessable, free and clear of any Liens
imposed by or through the Company.
 
4.8.           No Conflict.  Neither the Company nor any of the Subsidiaries is
in violation of any provisions of its Certificate of Incorporation, Bylaws or
any other governing document.  Neither the Company nor any of the Subsidiaries
is in violation of or in default (and no event has occurred which, with notice
or lapse of time or both, would constitute a default) under any provision of any
document, agreement, instrument or contract to which it is a party or by which
it or any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or any Subsidiary, except for
any violation or default that has not had or would not reasonably be expected to
have a Material Adverse Effect.  The (i) execution, delivery and performance of
this Agreement and the other Transaction Documents and (ii) consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Notes and the Warrants and the reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not result in any
violation of any provisions of the Company’s or any Subsidiary’s Certificate of
Incorporation, Bylaws or any other governing document or in a default under any
provision of any document, agreement, instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or any
Subsidiary or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision, document,
agreement, instrument or contract or an event which results in the creation of
any Lien upon any assets of the Company or of any of the Subsidiaries or the
triggering of any preemptive or anti-dilution rights (including without
limitation pursuant to any “reset” or similar provisions) or rights of first
refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities to purchase shares of Common Stock or other
securities of the Company (whether pursuant to a stockholder rights plan
provision or otherwise).
 
4.9.           Financial Condition; Taxes; Litigation.
 
4.9.1.           The financial condition of the Company and each Subsidiary is,
in all material respects, as described in the Disclosure Documents, except for
changes in the ordinary course of business and normal year-end
adjustments.  Except as otherwise described on Schedule 4.9 hereto, there has
been no change to the business, operations, properties, financial condition, or
results of operations of the Company and the Subsidiaries taken as a whole since
the date of the Company’s most recent audited financial statements contained in
the Disclosure Documents that has had or would reasonably be expected to have a
Material Adverse Effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
  4.9.2.           The Company and each of the Subsidiaries has prepared in good
faith and duly and timely filed all tax returns required to be filed by it and
such returns are complete and accurate in all material respects and the Company
and each of the Subsidiaries has paid all taxes required to have been paid by
it, except for taxes which it reasonably disputes in good faith or the failure
of which to pay has not had or would not reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Subsidiary has any
material liability with respect to taxes that accrued on or before the date of
the most recent balance sheet of the Company included in the Disclosure
Documents in excess of the amounts accrued with respect thereto that are
reflected on such balance sheet.
 
  4.9.3.           Neither the Company nor any of the Subsidiaries is the
subject of any pending or, to the Company’s knowledge, threatened inquiry,
investigation or administrative or legal proceeding by the Internal Revenue
Service, the taxing authorities of any state or local jurisdiction, the
Commission, or any state securities commission or other Governmental Authority.
 
  4.9.4.           Except as described in the Disclosure Documents, there is no
material claim, litigation or administrative proceeding pending, or, to the
Company’s knowledge, threatened or contemplated, against or affecting the
Company or any of the Subsidiaries, or against any officer, director or employee
of the Company or any such Subsidiary, including without limitation Albert
Hernandez and A.J. Hernandez. in connection with such person’s employment
therewith.  Neither the Company nor any of the Subsidiaries is a party to or
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or Government Authority which has had or would reasonably be expected
to have a Material Adverse Effect.
 
4.10.           Form S-1.  The Company is eligible to register the Conversion
Shares and Warrant Shares for resale in a secondary offering by the Investor on
a registration statement on Form S-1 under the Securities Act. To the Company’s
knowledge, as of the date hereof and as of the Closing Date, there exist no
facts or circumstances (including without limitation any required approvals or
waivers of any circumstances that may delay or prevent the obtaining of
accountant’s consents) that could reasonably be expected to prohibit or delay
the preparation, filing or effectiveness of such registration statement.
 
4.11.           Acknowledgement of Dilution.  The Company acknowledges that the
issuance of the Conversion Shares upon conversion of the Notes and the issuance
of the Warrant Shares upon exercise of the Warrants may result in dilution of
the outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Notes in accordance with the
terms of the Notes, and to issue Warrant Shares upon exercise of the Warrants in
accordance with the terms of the Warrants, is unconditional (other than with
respect to the conditions set forth in the Notes and the Warrants, respectively)
regardless of the effect of any such dilution.
 
 
-7-

--------------------------------------------------------------------------------

 
 
  4.12.           Intellectual Property.  Except as described in the Disclosure
Documents:
 
  4.12.1.              The Company and the Subsidiaries own, free and clear of
claims or rights or any other Person, with full right to use, sell, license,
sublicense, dispose of, and bring actions for infringement of, or has acquired
licenses or other rights to use, all Intellectual Property necessary for the
conduct of its respective business as presently conducted in all material
respects (other than with respect to software which is generally commercially
available and not used or incorporated into the Company’s products and open
source software which may be subject to one or more “open source” licenses),
except as has not had and would not reasonably be expected to have a Material
Adverse Effect.
 
  4.12.2.              Neither the Company nor any of the Subsidiaries has
received written notice from any third party asserting that any Intellectual
Property owned or licensed by the Company or the Subsidiaries, or which the
Company or any of the Subsidiaries otherwise has the right to use, is invalid or
unenforceable by the Company or such Subsidiary and, to the Company’s knowledge,
there is no valid basis for any such claim (whether or not pending or
threatened).
 
  4.12.3.              The business of the Company and the Subsidiaries as
presently conducted and the production, marketing, licensing, use and servicing
of any products or services of the Company and the Subsidiaries do not, to the
knowledge of the Company, infringe any patent, trademark, copyright, or trade
secret rights of any third parties or any other Intellectual Property of any
third parties, except, in each such case, as has not had and would not
reasonably be expected to have a Material Adverse Effect.
 
  4.12.4.              No claim is pending or, to the Company’s knowledge,
threatened against the Company or any of the Subsidiaries nor has the Company or
any of the Subsidiaries received any written notice or other written claim from
any Person asserting that any of the Company’s or the Subsidiaries’ present or
contemplated activities infringe or may infringe any Intellectual Property of
such Person, and the Company is not aware of any infringement by any other
Person of any rights of the Company or any of the Subsidiaries under any
Intellectual Property Rights.
 
  4.12.5.              All licenses or other agreements under which the Company
or any of the Subsidiaries is granted Intellectual Property (excluding licenses
to use software utilized in the Company’s or such Subsidiary’s internal
operations and which is generally commercially available) are in full force and
effect and, to the Company’s knowledge, there is no default by any party
thereto.  The Company has no reason to believe that the licensors under such
licenses and other agreements do not have and did not have all requisite power
and authority to grant the rights to the Intellectual Property purported to be
granted thereby.
 
  4.12.6.              All licenses or other agreements under which the Company
or any of the Subsidiaries has granted rights to Intellectual Property to others
(including all end-user agreements) are in full force and effect unless
otherwise terminated in accordance with the terms of such licenses or
arrangements and there has been no material default by the Company or any of the
Subsidiaries thereunder and, to the Company’s knowledge, there is no material
default by any other party thereto.
 
  4.12.7.              The Company and the Subsidiaries have taken all steps
required in accordance with commercially reasonable business practice to
establish and preserve their ownership in their owned Intellectual Property and
to keep confidential all trade secrets developed by or belonging to the Company
or the Subsidiaries which has not been patented or copyrighted.
 
 
-8-

--------------------------------------------------------------------------------

 
 
  4.12.8.              The Company’s Intellectual Property does not comprise a
material portion of its assets.
 
4.13.           Registration Rights; Voting Rights; Rights of
Participation.  Except (i) as described in the Disclosure Documents, (ii) for
the rights granted to the Investor pursuant to the Registration Rights Agreement
described in the Initial Purchase Agreement or (iii) as described on Schedule
4.13 hereto, (A) the Company has not granted or agreed to grant to any person or
entity any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
Governmental Authority which has not been satisfied in full prior or waived to
the date hereof, (B) to the Company’s knowledge, no stockholder of the Company
has entered into any agreements with respect to the voting of capital shares of
the Company or any Subsidiary and (C) no person or entity, including, but not
limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, anti-dilutive right or any similar
right to participate in, or to receive securities or other assets of the Company
as a result of the transactions contemplated by this Agreement or the other
Transaction Documents.
 
4.14.           Solicitation; Other Issuances of Securities.  Neither the
Company nor any of the Subsidiaries or its Affiliates, nor any person acting on
its or their behalf, (i) has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Securities, or (ii) has,
directly or indirectly, made any offers or sales of any security or the right to
purchase any security, or solicited any offers to buy any security or any such
right, under circumstances that would require registration of the Securities
under the Securities Act.
 
4.15.           Fees.  Except as described on Schedule 4.15 hereto, the Company
is not obligated to pay any brokers, finders or financial advisory fees or
commissions to any underwriter, broker, agent or other representative in
connection with the transactions contemplated hereby.
 
4.16.           Foreign Corrupt Practices.  Neither the Company, any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of the
Subsidiaries, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee including, without limitation, any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, or (iii)
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended.
 
4.17.           Key Employees. Each Key Employee is currently serving in the
capacity described in the Disclosure Documents. The Company has no knowledge of
any fact or circumstance (including without limitation (i) the terms of any
agreement to which such person is a party or any litigation in which such person
is or may become involved and (ii) any illness or medical condition that could
reasonably be expected to result in the disability or incapacity of such person)
that would limit or prevent any such person from serving in such capacity on a
full-time basis in the foreseeable future, or of any intention on the part of
any such person to limit or terminate his or her employment with the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.18.           Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between it and its employees. No employees of the Company belong to any union or
collective bargaining unit.
 
4.19.           Environment.  The Company and the Subsidiaries have no
liabilities under any Environmental Law nor, to the Company’s knowledge, do any
factors exist that are reasonably likely to give rise to any such liability,
affecting any of the properties owned or leased by the Company or any of the
Subsidiaries that, individually or in the aggregate, has had or would reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
the Subsidiaries has violated any Environmental Law applicable to it now or
previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
4.20.           ERISA.  The Company is in compliance in all material respects
with the presently applicable provisions of ERISA and the United States Internal
Revenue Code of 1986, as amended, with respect to each Pension Plan.
 
4.21.           Disclosure.  The representations, warranties and written
statements contained in the Disclosure Documents, this Agreement and the other
Transaction Documents and in the certificates, exhibits and schedules delivered
to the Investor by the Company pursuant to this Agreement and the other
Transaction Documents and in connection with the Investor’s due diligence
investigation of the Company do not contain any untrue statement of a material
fact, and do not omit to state a material fact required to be stated therein or
necessary in order to make such representations, warranties or statements not
misleading in light of the circumstances under which they were made. Except for
the terms of this Agreement and the other Transaction Documents, neither the
Company nor any Person acting on its behalf or at its direction has provided the
Investor with material non-public information.
 
4.22.           Insurance.  The Company maintains insurance for itself and the
Subsidiaries in such amounts and covering such losses and risks as is reasonably
sufficient and customary in the businesses in which the Company and the
Subsidiaries are engaged, except where the failure to maintain such insurance
has not had or would not reasonably be expected to have a Material Adverse
Effect. No notice of cancellation has been received for any of such policies and
the Company is in compliance in all material respects with all of the terms and
conditions thereof.  The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue to conduct its business as currently conducted without a significant
increase in cost (other than cost increases generally affecting the market for
such insurance).  Without limiting the generality of the foregoing, the Company
maintains Director’s and Officer’s insurance in the amount set forth on Schedule
4.22.
 
 
-10-

--------------------------------------------------------------------------------

 
 
4.23.           Property.  Neither the Company nor any Subsidiary owns any real
Property. The Company and the Subsidiaries have valid and legal title to all
personal Property owned by them, in each case free and clear of all Liens,
except for Permitted Liens.  To the Company’s knowledge, any Property held under
lease by the Company and the Subsidiaries is held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
Property by the Company and the Subsidiaries.
 
4.24.           Regulatory Permits.  The Company and the Subsidiaries possess
all certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have any such authorization or permit
would not have a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
 
4.25.           Exchange Act Registration; Listing.  The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act and the Company has
taken no action designed to, or which, to the knowledge of the Company, would
reasonably be expected to have the effect of, terminating the registration of
the Common Stock under the Exchange Act. The Company currently meets the
eligibility requirements for quotation of the Common Stock on the OTC Bulletin
Board.
 
4.26.           Investment Company Status. The Company is not, and immediately
after receipt of payment for the Notes and the Warrants issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
4.27.           Transfer Taxes. No stock transfer or other taxes (other than
income taxes) are required to be paid in connection with the issuance and sale
of any of the Securities, other than such taxes for which the Company has
established appropriate reserves and intends to pay in full on or before the
Closing.
 
4.28.           Sarbanes-Oxley Act; Internal Controls and Procedures.   The
Company is in compliance in all material respects with all applicable
requirements of the Sarbanes-Oxley Act of 2002 and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof, except as has not had and would not reasonably be expected to
have a Material Adverse Effect.  Except as set forth in the Disclosure
Documents, the Company maintains internal accounting controls, policies and
procedures, and such books and records as are reasonably designed to provide
reasonable assurance that (i) all transactions to which the Company or any
Subsidiary is a party or by which its properties are bound are effected by a
duly authorized employee or agent of the Company, supervised by and acting
within the scope of the authority granted by the Company’s senior management;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; and (iii) all transactions to which
the Company or any Subsidiary is a party, or by which its properties are bound,
are recorded (and such records maintained) in accordance with all Government
Requirements and as may be necessary or appropriate to ensure that the financial
statements of the Company are prepared in accordance with GAAP.
 
 
-11-

--------------------------------------------------------------------------------

 
 
4.29.           Transactions with Interested Persons.   No officer, director or
employee of the Company or any of the Subsidiaries is or has made any
arrangements with the Company or any of the Subsidiaries to become a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, consultants, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
4.30.           Customers and Suppliers.  The relationships of the Company and
the Subsidiaries with the material customers and suppliers of the Company and
the Subsidiaries taken as a whole, are maintained on commercially reasonable
terms.  To the Company’s knowledge, no material customer or supplier of the
Company or any of the Subsidiaries has any plan or intention to terminate any
agreement with the Company or such Subsidiary.
 
4.31.          Shell Company.  The Company is not now and has not been, at any
time during the previous twelve (12) months, a shell company as defined by Rule
405 of the Securities Act.
 
4.32.           No Other Agreements.  The Company has not, directly or
indirectly, entered into any agreement with or granted any right to the Investor
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents, except as expressly set forth in the Transaction
Documents.
 
5.             COVENANTS OF THE COMPANY.
 
5.1.           The Company agrees with the Investor that the Company will:
 
  5.1.1.           file a Form D with respect to the Securities issued at the
Closing as and when required by Regulation D and provide a copy thereof to the
Investor promptly after such filing at the Investor’s request;
 
  5.1.2.           take such action as the Company reasonably determines upon
the advice of counsel is necessary to qualify the Notes and Warrants for sale
under applicable state or “blue-sky” laws or obtain an exemption therefrom, and
shall promptly provide evidence of any such action to the Investor at the
Investor’s request; and
 
  5.1.3.           (i) on or prior to 8:30 a.m. (eastern time) on the Business
Day immediately following the Execution Date, issue a press release disclosing
the material terms of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m.
(eastern time) on such Business Day, transmit for filing with the Commission a
Current Report on Form 8-K disclosing the material terms of the transaction
documents.
 
 
-12-

--------------------------------------------------------------------------------

 
 
5.2.           Existence and Compliance.  The Company agrees that it will,
during the period beginning on the Execution Date and ending on the Termination
Date:
 
 5.2.1.           maintain its corporate existence in good standing and will
not, without obtaining the prior written consent of the holders of a majority in
principal amount of the Notes then outstanding, (a) liquidate, dissolve or wind
up the Company, (b) enter into any merger, consolidation or similar transaction
of the Company with or into another entity if, after such merger, the holders of
a majority of the Company’s voting securities immediately prior to the
transaction do not hold a majority of the voting securities of the successor
entity, or (c) sell, license or lease all or substantially all of the Company’s
assets;
 
 5.2.2.           pay or discharge before becoming delinquent (a) all taxes,
levies, assessments and governmental charges imposed on it or its income or
profits or any of its Property and (b) all lawful claims for labor, material and
supplies, which, if unpaid, might become a Lien upon any of its Property, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, however,
that the Company shall not be required to pay or discharge any tax, levy,
assessment or governmental charge, or claim for labor, material or supplies,
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings being diligently pursued and for which adequate reserves
have been established under GAAP;
 
 5.2.3.           comply with all Governmental Requirements applicable to the
operation of its business, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
 
 5.2.4.           comply with all agreements, documents and instruments binding
on it or affecting its Properties or business, including, without limitation,
all Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, that the Company shall not be required to
comply with any Governmental Requirements, the applicability or validity of
which is being contested in good faith by appropriate proceedings being
diligently pursued and for which adequate reserves have been established under
GAAP;
 
 5.2.5.           provide the Investor with copies of all materials sent to its
stockholders at the same time as such materials are delivered to such
stockholders;
 
 5.2.6.           timely file with the Commission all reports required to be
filed pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination; and
 
 5.2.7.           use commercially reasonable efforts to maintain adequate
insurance coverage (including D&O insurance) for the Company and each
Subsidiary.
 
 
-13-

--------------------------------------------------------------------------------

 
 
5.3.           Reservation of Common Stock; Authorization of Additional
Shares.   On the Closing Date, [•]shares of Common Stock will be authorized and
reserved for issuance to the Investor upon conversion of the Notes and exercise
of the Warrants (the “Reserved Amount”). In the event that the Investor shall
sell or otherwise transfer any of the Investor’s Notes or Warrants, each
transferee shall be allocated a pro rata portion of the Reserved Amount. In the
event that the Reserved Amount is insufficient at any time to cover all of the
Registrable Securities issuable upon the conversion of the Notes and the
exercise of the Warrants (without regard to any restriction on such conversion
or exercise), the Company shall take such action (including without limitation
holding a meeting of its stockholders) to increase the Reserved Amount to cover
all of the Registrable Securities issuable upon such conversion and exercise.
While any Notes or Warrants are outstanding, the Company shall not reduce the
Reserved Amount without obtaining the prior written consent of the Investor.
 
5.4.           Use of Proceeds.  The Company shall use the proceeds from the
sale of the Notes and Warrants as specified on Schedule 5.4 hereof.
 
5.5.           Limitation on Debt and Liens. During the period beginning on the
Execution Date and ending on the Termination Date, the Company shall refrain,
and shall ensure that each of the Subsidiaries refrains, (a) from incurring any
Debt (including without limitation by issuing any Debt securities) or increasing
the amount of any existing line of credit or other Debt facility beyond the
amount outstanding on the date hereof, other than Permitted Debt, and (b) from
granting, establishing or maintaining any Lien on any of its assets, including
without limitation any pledge of securities owned or held by it (including
without limitation any securities issued by any such Subsidiary), other than
Permitted Liens.
 
5.6.           Restricted Payments.  During the period beginning on the
Execution Date and ending on the Termination Date, the Company will not, nor
will it permit any Subsidiary of the Company to, make any Restricted Payments,
except that:
 
5.6.1.           the Company may make scheduled payments of principal and
interest accrued on any Permitted Debt; and
 
5.6.2.           Subsidiaries of the Company may make Restricted Payments to the
Company;
 
provided, however, that no Restricted Payments may be made pursuant to
clause (a) or (b) above if an Event of Default (or an event or circumstance that
with the giving of notice or lapse of time would constitute an Event of Default)
exists at the time of such Restricted Payment or would result therefrom.

 
5.7.           Right of Participation.
 
5.7.1.           Offered Securities. From the Effective Date through the
Termination Date, the Company will not, directly or indirectly, effect a
Subsequent Placement, unless in each such case the Company shall have first
offered to sell to the Investor all of the securities being offered in such
Subsequent Placement (the securities being offered to the Investor being
referred to herein as the “Offered Securities”). The Company shall offer to sell
to the Investor the Offered Securities (the “Basic Amount”), at a price and on
such other terms as shall have been specified by the Company in writing
delivered to the Investor (the “Offer”), which Offer by its terms shall remain
open and irrevocable for a period of not less than ten (10) Business Days from
the Investor’s receipt of the terms of the Offer in writing (the “Offer
Period”).
 
 
-14-

--------------------------------------------------------------------------------

 
 
5.7.2.           Notice of Acceptance.  If the Investor wishes to accept the
Offer, it shall deliver written notice thereof (a “Notice of Acceptance”) to the
Company prior to the expiration of the Offer Period, specifying the Basic Amount
that the Investor elects to purchase.
 
5.7.3.           Permitted Sales Of Refused Securities.  In the event that
Notices of Acceptance are not timely delivered by the Investor in respect of all
the Offered Securities within the time frames required by paragraph (b) above,
the Company shall have forty-five (45) days from the expiration of the Offer
Period to close the sale of all or any part of such Offered Securities as to
which a Notice of Acceptance has not been given by the Investor (the “Refused
Securities”) to the Person or Persons specified in the Offer, but only upon
terms and conditions, including, without limitation, unit price and interest
rates (if applicable), which are, in the aggregate, no more favorable to such
other Person or Persons or less favorable to the Company than those set forth in
the Offer.
 
5.7.4.           Closing. Upon the closing of the purchase and sale of Offered
Securities, the Investor shall purchase from the Company, and the Company shall
sell to the Investor, the number of Offered Securities specified in the Notice
of Acceptance delivered by the Investor.  The purchase by the Investor of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investor of a purchase agreement relating to
such Offered Securities on the same terms and conditions applicable to other
Persons purchasing the Offered Securities.
 
5.7.5.           Further Sale. In each case, any Offered Securities not
purchased by the Investor or other Person or Persons in accordance herewith may
not be sold or otherwise disposed of by the Company until they are again offered
to the Investor under the procedures specified herein.
 
5.8.           Transactions with Affiliates. The Company agrees that any
transaction or arrangement between it or any of the Subsidiaries and any
Affiliate or employee of the Company shall be effected on an arms’ length basis
and shall be approved by the independent members of the Board of Directors.
 
5.9.           Use of Investor Name.  Except as may be required by applicable
law and/or this Agreement, the Company shall not use, directly or indirectly,
the Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of the Investor or its Affiliate, as the case
may be, for the specific use contemplated or as otherwise required by applicable
law or regulation.
 
 
-15-

--------------------------------------------------------------------------------

 
 
5.10.           Company’s Instructions to Transfer Agent.  On or prior to the
Closing Date, the Company shall execute and deliver irrevocable written
instructions to the transfer agent for its Common Stock (the “Transfer Agent”),
and provide the Investor with a copy thereof, directing the Transfer Agent (i)
to issue certificates representing Conversion Shares upon conversion of the
Notes and receipt of a valid Conversion Notice (as defined in the Notes) from
the Investor, in the amount specified in such Conversion Notice, in the name of
the Investor or its nominee, (ii) to issue certificates representing Warrant
Shares upon exercise of the Warrants and (iii) to deliver such certificates to
the Investor no later than the close of business on the third (3rd) business day
following the related Conversion Date (as defined in the Notes) or Exercise Date
(as defined in the Warrant), as the case may be.  Such certificates may bear
legends pursuant to applicable provisions of this Agreement or applicable
law.  The Company shall instruct the transfer agent that, in lieu of delivering
physical certificates representing shares of Common Stock to the Investor upon
conversion of the Notes, or exercise of the Warrants, and as long as the
Transfer Agent is a participant in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, and the Investor has not informed the
Company that it wishes to receive physical certificates therefor, and no
restrictive legend is required to appear on any physical certificate if issued,
the transfer agent may effect delivery of Conversion Shares or Warrant Shares,
as the case may be, by crediting the account of the Investor or its nominee at
DTC for the number of shares for which delivery is required hereunder within the
time frame specified above for delivery of certificates.  The Company represents
to and agrees with the Investor that it will not give any instruction to the
Transfer Agent that will conflict with the foregoing instruction or otherwise
restrict the Investor’s right to convert the Notes or to receive Conversion
Shares in accordance with the terms of the Notes or to exercise the Warrant or
to receive Warrant Shares upon exercise of the Warrants.  In the event that the
Company’s relationship with the Transfer Agent should be terminated for any
reason, the Company shall use its commercially reasonable efforts to cause the
Transfer Agent to continue acting as transfer agent pursuant to the terms hereof
until such time that a successor transfer agent is appointed by the Company and
receives the instructions described above.
 
5.11.           Disclosure of Information. The Company agrees that it will not
at any time following the Execution Date disclose material non-public
information to the Investor without first obtaining the Investor’s written
consent to such disclosure.
 
5.12.           Indemnification of Investor.   The Company will indemnify and
hold the Investor and its directors, managers, officers, stockholders, members,
partners, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any the Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Investor, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of the Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of the Investor’s representation,
warranties or covenants under the Transaction Documents or any agreements or
understandings the Investor may have with any such stockholder or any violations
by the Investor of state or federal securities laws or any conduct by the
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  If any action shall be brought against the Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Investor Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time following the Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of the Investor
Party.  The Company will not be liable to the Investor Party under this
Agreement (i) for any settlement by the Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to the Investor Party’s wrongful actions or
omissions, or gross negligence or to the Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by the Investor in
this Agreement or in the other Transaction Documents.
 
 
-16-

--------------------------------------------------------------------------------

 
 
5.13.           Access; Further Information.  The Company agrees that it will,
during the period beginning on the Execution Date and ending on the Termination
Date:
 
  5.13.1. during normal business hours, permit the Investor to visit and inspect
the Company’s properties, to examine its books of account and records and to
discuss the Company’s affairs, finances and accounts with its officers, all at
such times as reasonably may be requested by the Investor; and
 
  5.13.2. within a reasonable time following the Investor’s request, provide any
further information about the financial position of the Company which the
Investor may reasonably request.
 
6.           CONDITIONS TO CLOSING.
 
6.1.            Conditions to Investor’ Obligations at the Closing.  The
Investor’s obligations to effect the Closing, including without limitation its
obligation to purchase a Note and Warrant at the Closing, are conditioned upon
the fulfillment (or waiver by the Investor in its sole and absolute discretion)
of each of the following events as of the Closing Date:
 
  6.1.1.              the representations and warranties of the Company set
forth in this Agreement and in the other Transaction Documents shall be true and
correct in all material respects (unless such representation or warranty is by
its terms qualified by materiality, in which case such representation or
warranty shall be true and correct without further qualification under this
Section 6.1.1) as of such date as if made on such date (except that to the
extent that any such representation or warranty relates to a particular date,
such representation or warranty shall be true and correct in all material
respects as of that particular date);
 
  6.1.2.              the Company shall have complied with or performed in all
material respects all of the agreements, obligations and conditions set forth in
this Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the Closing;
 
  6.1.3.              the Closing Date shall occur on a date that is not later
than May 20, 2011;
 
  6.1.4.              the Company shall have delivered to the Investor a
certificate, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, certifying that the conditions specified in this Section 6.1
have been fulfilled as of the Closing, it being understood that the Investor may
rely on such certificate as though it were a representation and warranty of the
Company made herein;
 
 
-17-

--------------------------------------------------------------------------------

 
 
  6.1.5.              the Company shall have delivered to the Investor an
opinion or opinions of counsel for the Company, dated as of the Closing Date,
that is in form and substance reasonably acceptable to the Investor;
 
 6.1.6.              the Company shall have delivered to the Investor duly
executed certificates representing the Notes and the Warrants being purchased by
the Investor at the Closing;
 
  6.1.7.              each Subsidiary shall have executed and delivered the
Subsidiary Guarantee and the Security Agreement;
 
  6.1.8.              the Company shall have executed and delivered to the
Investor the Registration Rights Agreement and the Security Agreement;
 
  6.1.9.              the Company shall have delivered to the Investor a
certificate, signed by the Secretary or an Assistant Secretary of the Company,
attaching (i) the Certificate of Incorporation and By-Laws of the Company and
(ii) resolutions passed by its Board of Directors, or a duly authorized
committee thereof, to authorize the transactions contemplated hereby and by the
other Transaction Documents, certifying that such documents are true and
complete copies of the originals and that such resolutions have not been amended
or superseded, it being understood that the Investor may rely on such
certificate as a representation and warranty of the Company made herein;
 
  6.1.10.              there shall have occurred no material adverse change in
the Company’s consolidated business or financial condition since the date of the
Company’s most recent financial statements contained in the Disclosure
Documents; and
 
  6.1.11.             there shall be no injunction, restraining order or decree
of any nature of any court or Government Authority of competent jurisdiction
that is in effect that restrains or prohibits the consummation of the
transactions contemplated hereby or by the other Transaction Documents.
 
6.2.            Conditions to Company’s Obligations at the Closing.  The
Company’s obligations to effect the Closing with the Investor are conditioned
upon the fulfillment (or waiver by the Company in its sole and absolute
discretion) of each of the following events as of the Closing Date:
 
  6.2.1.               the representations and warranties of the Investor set
forth in this Agreement and in the other Transaction Documents shall be true and
correct in all material respects as of such date as if made on such date (except
that to the extent that any such representation or warranty relates to a
particular date, such representation or warranty shall be true and correct in
all material respects as of that particular date);
 
 
-18-

--------------------------------------------------------------------------------

 
 
  6.2.2.              the Investor shall have complied with or performed all of
the agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by the Investor on or before the
Closing;
 
  6.2.3.              there shall be no injunction, restraining order or decree
of any nature of any court or Government Authority of competent jurisdiction
that is in effect that restrains or prohibits the consummation of the
transactions contemplated hereby or by the other Transaction Documents;
 
  6.2.4.             the Investor shall have executed each Transaction Document
to which it is a party and shall have delivered the same to the Company; and
 
  6.2.5.              the Investor shall have tendered to the Company the
Purchase Price for the Notes and Warrants being purchased by it at the Closing
by wire transfer of immediately available funds.
 
7.
MISCELLANEOUS.

 
7.1.           Survival; Severability.  The representations, warranties and
covenants made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.
 
7.2.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. After the Closing, the Investor
may assign its rights and obligations hereunder, in connection with any private
sale or transfer of the Notes or Warrants in accordance with the terms hereof,
as long as, as a condition precedent to such transfer, the transferee executes
an acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 
 
7.3.           No Reliance.  Each party acknowledges that (i) it has such
knowledge in business and financial matters as to be fully capable of evaluating
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, (ii) it is not relying on any advice or
representation of any other party in connection with entering into this
Agreement, the other Transaction Documents or such transactions (other than the
representations made in this Agreement or the other Transaction Documents),
(iii) it has not received from any other party any assurance or guarantee as to
the merits (whether legal, regulatory, tax, financial or otherwise) of entering
into this Agreement or the other Transaction Documents or the performance of its
obligations hereunder and thereunder, and (iv) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisors
to the extent that it has deemed necessary, and has entered into this Agreement
and the other Transaction Documents based on its own independent judgment and on
the advice of its advisors as it has deemed necessary, and not on any view
(whether written or oral) expressed by any other party.
 
7.4.           Injunctive Relief.  The Investor, on the one hand, and the
Company, on the other hand, each acknowledges and agrees that a breach by it of
its obligations hereunder will cause irreparable harm to the non-breaching party
and that the remedy or remedies at law for any such breach will be inadequate
and agrees, in the event of any such breach, in addition to all other available
remedies, the non-breaching party shall be entitled to an injunction restraining
any breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss.
 
7.5.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in New York City, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.
 
7.6.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission.
 
7.7.           Headings.  The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.
 
7.8.           Notices.  Any notice, demand or request required or permitted to
be given by the Company or the Investor pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day and (ii) on the next Business Day after
timely delivery to an overnight courier, addressed as follows:
 
 
-20-

--------------------------------------------------------------------------------

 
 
If to the Company:
 
SkyShop Logistics, Inc.
7805 NW 15th Street
Miami, Florida  33126
Attn:         Chief Financial Officer
Tel:           (305) 599-1812
Fax:           (305) 593-0843
 
with a copy to:
 
Siegel, Lipman, Dunay, Shepard & Miskel, LLLP
5355 Town Center Road, Suite 801
Boca Raton, FL 33486
Attn:        Jonathan L. Shepard
Tel:           (561) 368-7700
Fax:           (561) 368-9274
 
and, if to the Investor, to such address for the Investor as shall appear on
Annex I hereto. Any party may change its address for receiving notice by giving
written notice thereof to the other parties in accordance with this Section 7.9.
 
7.9.          Expenses.  The Company and the Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents; provided,
however, that the Company shall reimburse it for its out-of-pocket expenses
incurred in connection therewith in an amount equal to $32,000, which amount may
be deducted by the Investor from the Purchase Price to be paid at the Closing.
 
7.10.        Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended or waived except pursuant to a written instrument
executed by the Company and the holders of at least two-thirds (2/3) of the
Registrable Securities into which all of the Notes and Warrants then outstanding
are convertible or exercisable (without regard to any limitation on such
conversion or exercise), and no provision hereof may be waived other than by a
written instrument signed by the holders of at least two-thirds (2/3) of such
Registrable Securities.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, no amendment or waiver shall adversely affect a holder of
Registrable Securities disproportionately in relation to other holders of
Registrable Securities without such holder’s prior written consent.
 
[Signature Pages to Follow]


 
-21-

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the date first-above written.
 
SKYSHOP LOGISTICS, INC.

     
By:
/s/ Albert P. Hernandez     Name: Albert P. Hernandez     Title:  CEO  

 
LBI INVESTMENTS, LLC
 
By:  LBI Management II, LLC, its Manager
 

 
By:
/s/ Michael Margolies       Name:  Michael Margolies       Title:  

 
 
-22-

--------------------------------------------------------------------------------

 


Annex I to
Note Purchase Agreement
 
Investor Name
Jurisdiction of Organization
Address of its
Principal Executive Offices
 
Principal
Amount
of Note
   
Number of
Shares
Issuable
Under
Warrant
 
 
LBI Investments, LLC
 
 
Delaware
c/o LBI Management II, LLC
601 S. Federal Hwy. Suite 201
Boca Raton, FL 33432
Attn: Michael Margolies
Tel: (561) 922-3700
Fax: (561) 948-8924
 
 
$
 
3,050,000
     
 
12,200,000
 

 
 
-23-

--------------------------------------------------------------------------------

 
 
Annex II to
Note Purchase Agreement
 
Definitions
 
The following terms, when used in the attached Note Purchase Agreement (the
“Agreement”), have the respective meanings indicated:
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified.
 
“Board of Directors” means the Company’s board of directors.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which commercial banks in the City
of New York are required or authorized by law to be closed.
 
“Closing” and “Closing Date” each have the meaning specified in Section 2 of the
Agreement.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Conversion Price” has the meaning specified in the Notes.
 
“Conversion Shares” has the meaning specified in the preamble to the Agreement.
 
“Debt” means as to any Person at any time: (a) all indebtedness, liabilities and
obligations of such Person for borrowed money; (b) all indebtedness, liabilities
and obligations of such Person to pay the deferred purchase price of Property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than 90 days; (c) all capital
lease obligations of such Person; (d) all Debt of others guaranteed by such
Person; (e) all indebtedness, liabilities and obligations secured by a Lien
existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; and (g) all
liabilities and obligations of such Person to redeem or retire shares of capital
stock of such Person.
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Disclosure Documents” means all SEC Documents filed by the Company with the
Commission prior to the Execution Date through the Commission’s EDGAR system in
accordance with the requirements of Regulation S-T under the Exchange Act.
 
“Effective Date” has the meaning set forth in the preamble to the Agreement.
 
“Environmental Law” means any Governmental Requirement relating to pollution or
the protection, cleanup or restoration of the environment or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
 
“Event of Default” has the meaning set forth in the Notes.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).
 
“Excluded Security” has the meaning specified in the Notes.
 
“Execution Date” means the date of the Agreement.
 
“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis, as set forth in (i) opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants, (ii) statements
of the Financial Accounting Standards Board and (iii) interpretations of the
Commission.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.
 
“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, trade
secrets, know-how or royalty rights.
 
“Key Employee” means each of Albert Hernandez and A.J. Hernandez.
 
“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, easement, encumbrance, preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever on or with respect to such Property (including, without
limitation, any conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing).
 
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Company and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Company or any Subsidiary
to perform any of its obligations under any Transaction Document to which it is
or will be a party or (c) a material impairment of the rights and remedies of or
benefits available to the Investor under any Transaction Document.
 
“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.
 
“Obligations” means any and all indebtedness, liabilities and obligations of the
Company to the Investor evidenced by and/or arising pursuant to the Agreement to
pay amounts due on the Notes or to make other cash payments, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including, without limitation, the obligations of the Company to repay principal
of the Notes, to pay interest on the Notes (including, without limitation,
interest accruing after any bankruptcy, insolvency, reorganization or other
similar filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in the Agreement or the Notes.
 
“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.
 
“Permitted Debt” means the following:
 
(a)           the Notes and the Initial Notes;
 
(b)           Debt outstanding on the Execution Date and any Debt incurred to
replace any such outstanding Debt, as long as such replacement Debt is on terms
no less favorable to the Company than the terms of such outstanding Debt and has
no greater priority in timing or amount of payment or in liquidation than such
outstanding Debt;
 
 
-26-

--------------------------------------------------------------------------------

 
 
(c)           Debt consisting of working capital credit facilities obtained on
commercially reasonable terms and secured only by the Company’s and/or the
Subsidiaries’ accounts receivable and/or inventory, in an aggregate amount not
to exceed one million dollars ($1,000,000) at any one time outstanding;
 
(d)           Subordinated Debt; and
 
(e)           Debt consisting of capitalized lease obligations and purchase
money indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
the Subsidiaries other than the assets so leased.
 
“Permitted Liens” means the following:
 
(a)           encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company or any of the Subsidiaries to use such Property in its
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use;
 
(b)           Liens for taxes, assessments or other governmental charges that
are not delinquent or which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such Liens, and for which adequate reserves (as
determined in accordance with GAAP) have been established;
 
(c)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established;
 
(d)           any interest or title of a lessor under any capitalized lease
obligation provided that such Liens do not extend to any property or assets
which is not leased property subject to such capitalized lease obligation; and
 
(e)           Liens securing Permitted Debt.
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.
 
“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).
 
 
“Purchase Price” means, with respect to a Note and Warrant purchased at the
Closing, the original principal amount of such Note.
 
“Registrable Securities” means the Conversion Shares and the Warrant Shares and
any securities issued pursuant to a stock split or a reclassification of, or in
substitution for, any Conversion Shares or Warrant Shares.
 
“Reserved Amount” has the meaning specified in Section 5.3 of the Agreement.
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for) any shares of
any class of capital stock of the Company or any of the Subsidiaries now or
hereafter outstanding (provided that such dividend shall require the prior
written consent of the holders of a majority in principal amount of the Notes
then outstanding), except a dividend payable solely in shares of that class of
stock to all of the holders of that class; (b) any redemption, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock or any
warrants or other equity securities of the Company or any of the Subsidiaries
now or hereafter outstanding, except the Securities; (c) any payment of
principal of, premium, if any, or interest on, or any redemption, conversion,
exchange, purchase, retirement, sinking fund or defeasance of, any Subordinated
Debt other than scheduled payments of principal and interest; and (d) any loan,
advance or payment to any officer or director of the Company or any of the
Subsidiaries, exclusive of (i) reasonable compensation and reimbursements paid
to officers or directors in the ordinary course of business and (ii) the
scheduled repayment of principal and interest with respect to any loans made by
any such officer or director of the Company.  Notwithstanding the foregoing, (A)
the issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof or
the grant of additional options or warrants or the issuance of additional
securities (and the redemption of unvested restricted stock for an amount equal
to the purchase price thereof), in each such case under any Company stock option
or restricted stock plan approved by the independent members of the Board of
Directors or by a committee of the Board of Directors consisting only of
independent members of the Board of Directors, and (B) the issuance of equity
securities to, or making payments under license, joint venture or similar
agreements with, persons with whom the Company has a joint venture, strategic
alliance or other commercial relationship in connection with the operation of
the Company’s business, the primary purpose of which is not to raise equity
capital, shall not be deemed to be a Restricted Payment.
 
“Rule 144” means Rule 144 under the Securities Act or any successor provision.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“SEC Documents” means all reports, proxy statements and other information
required to be filed with the Commission pursuant to Section 13 or Section 15(d)
under the Exchange Act.
 
“Securities” means, collectively, the Notes, the Conversion Shares, the Warrants
and the Warrant Shares.
 
“Subordinated Debt” means Debt of the Company that meets each of the following
requirements:  (a) such Debt is wholly unsecured; (b) such Debt is contractually
fully subordinated, as to payment and liquidation, to the payment in full of the
Notes and the Obligations on terms, and pursuant to written agreements in form
and substance reasonably satisfactory to holders of a majority in principal
amount of the Notes then outstanding, that restrict the subordinated creditor
from pre-paying any amounts in respect of the principal of such Debt (upon
acceleration or otherwise) or commencing any judicial or other collection
efforts or exercising any other remedies prior to the date that is ninety-one
(91) days following the payment in full of the Notes; and (c) such Debt does not
mature prior to the Maturity Date (as defined in the Notes).
 
“Subsequent Placement” means the sale by the Company of (1) any shares of Common
Stock, (2) any other equity security of the Company, including without
limitation shares of preferred stock, (3) any other security of the Company
which by its terms is convertible into or exchangeable or exercisable for any
equity security of the Company, or (4) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such security described in the
foregoing clauses (1) through (3); provided, however, that the foregoing shall
not apply to any Excluded Security.
 
“Subsidiary” means (i) SkyShop Logistics of Florida, Inc. dba PuntoMio.com or
(ii) any other corporation or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors (or
Persons performing similar functions) of such corporation or entity is at the
time directly or indirectly owned or controlled by the Company or one or more of
the Subsidiaries.
 
“Termination Date” means the first date on which there are no Notes outstanding
or any Obligations owed thereunder.
 
“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.
 
“Transaction Documents” means (i) the Agreement, (ii) the Notes, (iii) the
Warrants, (iv) the Subsidiary Guarantee, (v) the Security Agreement, (vi) the
Registration Rights Agreement, and (vii) all other agreements, documents and
other instruments executed and delivered by or on behalf of the Company any of
its officers at the Closing.
 
“Variable Rate Security” means any security or other instrument that is
convertible into or exercisable or exchangeable for Common Stock at a
fluctuating conversion or exercise price or exchange ratio.
 
 
-29-

--------------------------------------------------------------------------------

 
 
“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Investor and reasonably satisfactory to the Company.  If the VWAP cannot be
calculated for the Common Stock on such Trading Day on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation reasonably acceptable to the
Investor, and shall cause such investment banking firm to perform such
determination and notify the Company and the Investor of the results of
determination no later than two (2) Business Days from the time such calculation
was submitted to it by the Company.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.
 
“Warrant” has the meaning specified in the preamble to the Agreement. Each
Warrant issued to the Investor will (i) entitle the Investor to purchase a
number of Warrant Shares equal to twenty percent (20%) of the number of shares
that initially are issuable upon conversion of the Note purchased by the
Investor, without giving effect to any restrictions on such conversion, (ii)
have an exercise price equal to $0.15, subject to adjustment as provided
therein, and (iii) expire on the third (3rd) anniversary of the Closing Date.
 
“Warrant Shares” has the meaning specified in the preamble to the Agreement.
 
 
-30-